Citation Nr: 1414616	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1982 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In August 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

In this case, service connection has been established for bipolar disorder, rated at 50 percent disabling; lateral instability of the right knee, rated at 20 percent disabling; partial meniscectomy of the right knee, rated at 10 percent; fracture of the right third metacarpal, rated as noncompensable; and fracture of the fifth digit of the left foot, rated as noncompensable.  While the Veteran has at least one disability rated at 40 percent, he does not have a combined disability evaluation of at least 70 percent for any time during the appeal period.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent; however, a TDIU evaluation can still be awarded on an extraschedular basis if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, particularly the VA examinations obtained pursuant to the August 2010 Board Remand, the Board finds that there is evidence of record suggesting the Veteran's service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.  Specifically, in a November 2010 VA examination report, the VA examiner opined that the Veteran is unemployable due to his right knee disability due to pain when standing.  The VA examiner indicated that most movements required a knee brace, which made it less likely that the Veteran could obtain a job that would require standing or increased ambulation.  Also, the VA examiner explained that the Veteran has weakness in the right hand, especially with grip strength due to the right third metacarpal fracture, which would make it difficult for him to be employed as a typist or obtain employment requiring the use of a computer keyboard.  For these reasons, the Board finds that a remand for referral of a TDIU under 38 C.F.R. § 4.16(b) is warranted for the appeal period.


Accordingly, the case is REMANDED for the following action:

1. Refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the appeal period.

2. After the requested adjudication has been completed, the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b), if the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

